Opinion by
Tilson, J.
It appeared that the merchandise is Normandy laces similar to those the subject of United States v. Amrein (26 C. C. P. A. 353, C. A. D. *62240), embroidered fiouncings like those involved in Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396), embroideries on cotton cloth similar to'those passed upon in United States v. Smith (12 id. 384, T. D. 40544), embroidered fiouncings like those involved in United States v. Ramig (17 C. C. P. A. 365, T. D. 43809), and filet laces the same as those the subject of United States v. Caesar (18 id. 106, T. D. 44067). The claim at 75 percent under paragraph 1430 was therefore sustained.